DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elects group I, claims 1-9, in the election filed 2/18/2021. This application is in condition for allowance except for the presence of remaining claims 12-19 (group II) directed to a method for charging a battery by transitioning states based on current and voltage; non-elected without traverse.  Accordingly, claims 12-19 have been cancelled.

                                               EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Cancel claims 12-19 in order to place the application into condition for allowance.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, “a processor configured to: set the battery current reference voltage to a first value; and set the precharge current reference voltage to a second value, wherein the first value is less than the second value during a transition state” in combination with the remaining limitation of independent claim 1. Claims 2-11 depend from 1 and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9853467 discloses systems and methods for overcurrent protection in a battery charger. A method includes turning on an adapter switch to receive electrical power from an adapter connected to the battery charger; controlling a switching regulator to direct electrical current between the switching regulator and a battery port. Further, the method includes sensing a voltage drop that is related to the electrical current passing between the switching regulator and the battery port; comparing the sensed voltage drop against at least one reference voltage; and, when the sensed voltage exceeds the reference voltage, changing operation of the adapter switch to protect the battery charger from an overcurrent state. However, ‘467 does not disclose the allowable matter as indicated above.
US 20160352108 discloses an electronic apparatus with a battery that is charged with power supplied from a power supply adaptor; a load unit that is arranged on a supply path through which power is supplied from the power supply adaptor and the battery; and a power 
US 10797490 discloses a transition controller for a battery charge system that protects adapter components when transitioning from battery mode to adapter mode. The controller turns off the first isolation switch and turns on the second isolation switch during a battery mode, activates the boost converter when an adapter voltage is detected, turns off the second isolation switch when the system voltage rises above the battery voltage, and turns on the first isolation switch when the system voltage rises to an operating voltage level. The boost converter may then be turned off once in the adapter mode. The second isolation switch may initially be turned on partially at a low current level when the adapter is detected, and then turned fully on when the system voltage is at the operating voltage level. However, ‘490 does not disclose the allowable matter as indicated above.
US 8575898 discloses a charging circuit includes a monitoring part configured to monitor a battery voltage applied to a battery and configured to output an overvoltage signal when the 
US 20190372358 discloses a battery charger includes a battery power regulator configured to set a charge signal provided to a battery based on a charge control signal and charge enable signal. The battery charger also includes a controller configured to provide the charge control signal to the battery power regulator. The controller is also configured to temporarily de-assert the charge enable signal for a predetermined amount of time in response to determining that a change is needed in the charge control signal. The controller is further configured to re-assert the charge enable signal after the predetermined amount of time. However, ‘358 does not disclose the allowable matter as indicated above.

US 7180268 discloses a battery charging switch having a full conduction state and a controllable conduction state and switch control circuitry capable of sensing a condition. The switch control circuitry may further be capable of generating at least one control signal capable of controlling the conduction state of the switch based on, at least in part, the sensed condition. In order to speed up a precharge process, the pre-charge current Ipch can be easily adjusted based on the cell voltage. The higher the cell voltage, the larger the pre-charge currents may be supplied by programming the reference current Iref. However, ‘268 does not disclose the allowable matter as indicated above.
US 9252666 discloses a charging device configured with a power supply device and a DC-DC converter that have constant current voltage drooping type overcurrent protection characteristics and that are connected in series. A constant current value in a voltage drooping state of the DC-DC converter is lower than a constant current value in a voltage drooping state of the power supply device. The DC-DC converter is shifted to an operation state to supply a charging current of the constant current value to a charging target when a voltage value of a direct current voltage that is output from the power supply device reaches a maximum output 
US 8258750 discloses a charging circuit and a charging method by the charging circuit that allow a stable charging operation. The charging method of charging a battery from a charging power supply according to a constant current constant voltage charging system includes the steps of increasing a charging current for each predetermined current level step by step at a time of constant current charging, thereby performing the constant current charging, and stopping the increase of the charging current and continuing the charging maintaining a predetermined minimum chargeable voltage determined by the battery in advance, when it is detected that a supply voltage from the charging power supply has assumed the predetermined minimum chargeable voltage. However, ‘750 does not disclose the allowable matter as indicated above.
US 20060076934 discloses a charge/discharge control circuit and a sensor node with a comparator for monitoring a battery voltage, a control circuit for converting an output of the comparator into an interrupt signal, a micro controller for performing charge/discharge control only when detecting the interrupt signal, and a switch turned ON or OFF under control of the micro controller. When the battery voltage is not lower than a first predetermined voltage, the switch is turned OFF to thereby stop charging operation. When the battery voltage is not higher than a second predetermined voltage, the switch is turned OFF to stop discharging operation. A comparator CMP3 compares the battery voltage BP of the secondary battery BPK with the precharge reference voltage level PREF. When the battery voltage BP of the secondary battery 
US 10790682 discloses a hybrid power boost peak power protection system includes an energy storage, a hybrid power boost charger to charge a battery, and a switch to couple a system load to the energy storage and to decouple the system load from the energy storage. In some mobile systems a minimum system voltage power management integrated circuit (PMIC) V.sub.min can be 2.5 volts (2.5V). In some client systems, a minimum system voltage regulator (VR) or PMIC voltage V.sub.min can be 5.6V, for example. Every computing system will have some resistance between system battery cells and system VR. This resistance and voltage droop can limit peak platform power, particularly in situations where the battery is not fully charged. The resistance results in large system voltage droops during large power or current draws. The resulting voltage droop below a minimum voltage (Vmin) can increase as voltage of the battery reduces due to a state of charge. Since risk to shutdown is not typically acceptable, the battery or adapter sizes must be increased to accept a worst case expected current, and resulting voltage droop of the system creates a situation where peak power must be limited to allow for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859